Citation Nr: 1519643	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a torn medial meniscus of the left knee.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	Teresa Meagher, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A notice of disagreement was submitted in August 2011, a statement of the case was issued in December 2012, and a VA Form 9 was received in February 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a private representative.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a left knee disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee disorder was last denied by the RO in an April 2005 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's left knee disorder received since the April 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2014). 

2.  The evidence received since the April 2005 rating decision is new and material, and the Veteran's claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is reopening and remanding the Veteran's claims.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Left Knee Disorder

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a left knee disorder.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a) , especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that the Veteran's original claim of service connection for a torn medial meniscus of the left knee was denied in a May 1972 rating decision.  That decision was predicated on a finding that the Veteran had a pre-existing left knee condition that was not aggravated by service.  The Veteran did not file an appeal of that decision.  By an April 2005 rating decision, the RO declined to reopen a previously disallowed claim of service connection for a left knee disorder, based on the finding that new and material evidence had not been submitted.  The Veteran did not file an appeal, and thus the April 2005 rating decision became final.  As such, the April 2005 rating decision constitutes the last final disallowance of that claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence received since the April 2005 rating decision consists of numerous records and documents.  Among other things, at the March 2015 Board hearing, the Veteran has testified that he entered active duty with a mostly asymptomatic left knee; that he sustained an injury to his left knee when he stepped into a "rut" during service; that he was diagnosed with a torn medial meniscus of left knee; and that he has experienced left knee symptoms since sustaining that in-service injury.  See March 2015 Board Hearing Transcript.

Presuming the credibility of the evidence received since the April 2005, the Veteran's testimony, when viewed in the aggregate, tends to indicate that his left knee disorder had its onset during service, and indicates that he sustained an injury during service, which he now relates as the circumstances leading to the diagnosis of a torn medial meniscus of the left knee noted in service.  This evidence recounting the Veteran's lay observations of the sequence of events leading up to and following such injury was not on file at the time of the 1977 and 2005 rating decisions, and is new and material evidence because it tends to indicate the occurrence of an in-service left knee injury with recurrent symptoms during service and at the time of his initial diagnosis of a left knee disorder, which may still exist at present.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim of service connection for a torn medial meniscus of the left knee is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder; to this extent, the appeal is granted.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for a torn medial meniscus of the left knee disorder, the Board must now conduct a de novo review.  Since the record evidence now includes various diagnoses of the left knee, the Board construes the issue, for purposes of this appeal, as entitlement to service connection for a left knee disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran also seeks entitlement to service connection for a right knee disorder, as secondary to his left knee disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran's enlistment examination from June 1968 did not note any pertinent abnormalities.  In April 1969, a note was added to the enlistment examination stating the Veteran had an occasional pop in the right knee; however, examination revealed both knees were stable, there was no laxity or quad atrophy and x-rays were negative.  He was qualified for enlistment.

A May 1969 note indicates that the Veteran had "overload stress" of the left knee.  A June 1969 note indicates that the Veteran complained of persistent left knee pain.  In July 1969, it was noted that for the past 6-7 years, the Veteran had intermittent episodes of buckling and a sensation in the knee of jumping out of place.  It stated that since entering service, the buckling happened on two to three occasions.  It was noted that the Veteran probably had a torn medial meniscus of the left knee, and he was referred to a medical board for possible separation from service.  The Medical Board determined that he was medically fit, and that his torn medial meniscus of the left knee was disqualifying for procurement, but not disqualifying for retention.  He was discharged from service in August 1969.

The Veteran was afforded a VA examination in February 2011, at which time he was diagnosed with bilateral chondromalacia.  The examiner stated that although the Veteran's diagnosis at the time of service discharge was a torn medial meniscus, the Veteran most likely had patellofemoral problems with secondary instability due to malalignment of the patella before he came into service.  The examiner then stated that the Veteran's left knee became "more symptomatic" during normal basic training.

Also of note, the Veteran's private physician has opined that it is "reasonable and appropriate" to assume that the Veteran's injury during service was the cause of his current left knee disorder.  See September 2012 treatment note from Dr. B.

Essentially, the Veteran contends that his presently existing left knee disorder, variously diagnosed, can be attributed to an injury he purports to have sustained in service, when he stepped in a "rut," and experienced pain and swelling in that same joint following that injury with a diagnosis of a torn medial meniscus of the left knee.  In the alternative, he maintains that to the extent he had a left knee condition prior to entering service, that such condition was aggravated by a left knee injury he purports to have sustained in service.  Based on the most recent medical evidence, which reveals a diagnosis of left knee chondromalacia, as well as the Veteran's testimony and all of the medical evidence of record, the Board determines that an addendum medical opinion, providing additional medical guidance that addresses the onset and etiology of the Veteran's current left knee disorder, in light of the incomplete and divergent medical opinions by VA in February 2011 VA and by a private physician in September 2010, would be of assistance to the Board in rendering a decision in this case.

Additionally, the Board notes that to date, no medical opinion has been obtained regarding whether the Veteran's right knee disorder is proximately due to or aggravated by his left knee disorder.  On remand, a medical opinion must be obtained regarding the nature and etiology of the claimed right knee disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the February 2011 VA examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for his left and right knees.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should specifically identify all diagnoses of the left and right knees based on sound medical principles.


Left knee:

The examiner is asked to respond to the following:

a) Did the Veteran have a left knee condition prior to, or at the time of, his entry into service?  If the answer is "yes," please state the diagnosis for that pre-existing condition.

b) If the Veteran entered service with a pre-existing left knee condition, was there a worsening of that pre-existing condition during the Veteran's period of active duty service?  In making this assessment, the examiner is asked to specify: (i) whether the Veteran had temporary or intermittent symptoms due to that pre-existing left knee condition, or (ii) whether the Veteran had a permanent worsening of the underlying pathology of that pre-existing left knee condition during service, resulting in any current left knee disorder.

c) If there was a permanent worsening of the underlying pathology of that pre-existing left knee condition during service, was such a worsening: (i) due to the natural progress of that condition, or (ii) due to any incident or injury that occurred during service, namely the Veteran's account of having stepped in a "rut" during service?

d) If the answer to question (a), above, is "No," did any currently diagnosed left knee have its onset during, or is it otherwise medically related to, the Veteran's active military service?

In formulating each opinion, the examiner is asked to consider and discuss (1) the Veteran's service treatment records, (2) the Veteran's lay assertions regarding an in-service left knee injury and the history of his left knee, (3) the February 2011 opinion from VA, and (4) the September 2012 private medical opinion from Dr. G.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

Right knee:

The examiner is asked to respond to the following:

a). Does the Veteran currently have a right knee condition?  If the answer is "Yes," please state the diagnosis.

b). Is any currently diagnosed the right knee condition proximately due to, the result of, or aggravated by the left knee condition?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated. 

4.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


